Order entered April 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00405-CR

                                 SRIHARI AVULA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80285-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On March 21, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is not indigent and is represented by retained counsel; and (3)

counsel’s explanation for the delay in filing appellant’s brief is he was ill. Because the Court has

not yet received appellant’s brief, we DO NOT ADOPT the findings that it would be filed by

April 23, 2014.

       We ORDER appellant to file his brief by MAY 2, 2014. No further extensions will be

granted. If appellant’s brief is not filed by the date specified, we will, without further notice,

submit the appeal without appellant’s brief. See Tex. R. App. P. 38.8(b)(4).
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Benjamin Smith, Presiding Judge, 296th Judicial District Court; and to counsel for all

parties.

                                                     /s/    DAVID EVANS
                                                            JUSTICE